                                UNITED STATES JlANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        D                                           Original Plan
                             ~-----------

                        0                                           Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        00   Seventh
                             ~--~---~----
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Andrea Copeland                                  JOINT DEBTOR:                                           CASE NO.: 17-16090-LMI
SS#: xxx-xx- 7299                                           SS#: xxx-xx-
                                                                        ---
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1(C)(5),3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:        Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                 be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions rther than those set out in paragraph VIII. Debtor(s' must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
  partial payment or no payment at all to the secured creditor                                                   D     Included       00    Not included

  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
  out in Section III                                                                                             D     Included       00    Not included

  Nonstandard provisions, set out in Section VIII                                                                D     Included       00    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $547.15               for months _ _ to_1Q_ ;

                   2.   $1, 786.00            for months _11_ to____@____ ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                           D NONE       D   PRO BONO
        Total Fees:               $9400.00            Total Paid:               $3825.00          Balance Due:             $5575.00
        Payable ___$_2_7_6_.8_9_ _ /mnnth (Months _1_ to 20
        Payable               $37.30          /month (Months   1.!_ to
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $6,000.00 (Attorney's Fees)+ $775.00 (Motion to Value and Strip Down HOA)+ $1,575.00 (3 Motions to Modify)+ $1,050.00 (2
        Motions to Reinstate)
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:               0   NONE
            [Retain Liens pursuant to 11 U.S.C. § 1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Town Park Plaza North
              Address: Condominium                          Arrearage/ Payoff on Petition Date   $43,782.16
                       Association, Inc.
                                                            Arrears Payment (Cure)                                                               to 20 )
                       c/o Straley & Otto, P.A.
                                                                                                              $59.07      /month (Months
                                                                                                                                           -l-    -
                       2699 Stirling Rd., #C-207            Arrears Payment (Cure)                       $1,065.03        /month (Months 21      to 60 )
                                                                                                                                           --     -
                       Ft. Lauderdale, FL 33312
                                                            Regular Payment (Maintain)                    $181.73         /month (Months         to 20 )
                                                                                                                                           -l-    -
         Last 4 Digits of
LF-31 (rev. 10/3/17)                                                          Page I of3
                                                                            Debtor(s): Andrea Copeland                       Case number: 17-16090-LMI
                              ------,~~-----------
        Account No.:·                       3880                Regular Payment (Maintain)               _ _$_34_8_.6_3__ /month (Months   -2!._ to 60 )

        Other:

       00 Real Property                                                             Check one below for Real Property:
                OOl'rincipal Residence                                              00Escrow is included in the regular payments
                [pther Real Property                                                0The debtor(s) will pay      Otaxes     Oinsurance directly
        Address of Collateral:
        1940 NW 4th Court, #15, Miami, FL 33136

       D     Personal PropertyNehicle
        Description of Collateral:
           B. VALUATION OF COLLATERAL:                           (!] NONE
           C. LIEN AVOIDANCE (!] NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                    [iJ NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                    D   NONE
                    (!] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                        confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                        codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                   Last 4 Digits of Account No. Description of Collateral (Address. Vehicle. etc.)
                          Deutsche Bank National             2302                         I940 NW 4th Court, #I5, Miami, FL 33136
                       I. Trust Company c/o Ocwen
                          Loan Servicing, LLC
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in I I U.S.C. §507 and I I U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: (!]NONE
            B. INTERNAL REVENUE SERVICE: (!] NONE
            C. DOMESTIC SUPPORT OBLIGATION(S): (!] NONE

            D. OTHER: (!] NONE
V.          TREATMENT OF UNSECURED NONPRIORITY (,REDITORS
               A. Pay               $0.00          /month (Months         to 20 )
                             ----
                       Pay _ _$_I5_6_.3_0__ /month (Months -2!_ to
                       Pay         $I93.60         /month   (Months~      to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      D     If checked, the Debtor(s) will amend/modify to pay I00% to all allowed unsecured nonpriority claims.
               C. SEP ARA TEL Y CLASSIFIED:                   (!] NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to I I U.S.C. § I322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter I3 Trustee.
                    (!] NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                           0   NONE



LF-31 (rev. 10/3/17)                                                          Page 2 of3
                                                                      Debtor(s): Andrea Copeland                         Case num her: 17-16090-LMI

                  ~ The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 52l(f) 1-4 on an
                       annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                       Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                       provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                       increases by more than 3% over the previous year's income. [Miami cases]

VIII.      NON-STANDARD PLAN PROVISIONS                     ~   NONE


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



                                            Debtor                                                               Joint Debtor
 Andrea Copeland                                              Date                                                                       Date




                                                     O~/OL\ Il°\
                                       non      -           Date'
                                             tn·s h V1C\         csvnaJ.u(__.,
  By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
  contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. l0/3/17)                                                     Page 3 of3
